

Exhibit 10.1
 
THIS PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SHARES
IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN
LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS UNDER THE ACT AND THE QUALIFICATION REQUIREMENTS UNDER
APPLICABLE STATE AND FOREIGN LAW AND, IF THE CORPORATION REQUESTS, AN OPINION
SATISFACTORY TO THE CORPORATION TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.


PROMISSORY NOTE


$35,000
December 27, 2010



1.           Promise to Repay.  Israel Growth Partners Acquisition Corp., a
Delaware corporation (“Borrower”), promises to pay to Moorland Lane Partners,
LLC, a Delaware limited liability company, or its permitted assigns (“Lender”),
the principal sum of THIRTY-FIVE THOUSAND DOLLARS ($35,000) (the “Principal”)
together with interest thereon at the rate hereinafter specified and any and all
other sums which may be due and owing to the Lender in accordance with the terms
contained herein as repayment of this Promissory Note (the “Note”). As a
condition precedent to any obligation of the Borrower hereunder, Lender shall
deliver to Borrower in cash, certified check payable to Borrower or liquid funds
wired to an account specified by Borrower, the entire amount of the Principal.


2.           Interest; Penalty Interest.  Interest on this Note shall accrue
from the date hereof at a rate per annum equal to six percent
(6%).  Notwithstanding any other provision contained in this Note, the maximum
rate of interest hereunder at any time shall not exceed the maximum rate then
permitted by law.  All accrued interest shall be due on the first to occur of:
(i) the Maturity Date (as defined below); or (ii) the repayment in whole or in
part of the principal amount of this Note.  During an Event of Default (as
defined in Section 6), the interest rate applicable to the then outstanding
balance shall be twelve percent (12%).


3.           Calculation of Interest.  Interest on the unpaid principal amount
of this Note shall be calculated on the basis of a 360-day per year factor
applied to the actual days on which there exists an unpaid principal balance due
under this Note.


4.           Maturity.  The principal balance of this Note, together with all
then unpaid and accrued interest, shall be due and payable in full on
twenty-four (24) months from its issuance (the “Maturity Date”).  If payment is
not made by the Maturity Date, the Borrower shall have five (5) business days
from the date of such notification to make full payment (the “Cure Period”).

 

--------------------------------------------------------------------------------

 


5.           Prepayment; Payment.  The Borrower may prepay this Note, together
with all then unpaid and accrued interest, in whole or in part at any time or
from time to time without penalty or additional interest.  Any prepayment will
be applied pro rata to the outstanding balances due under the Note.  Payments
will be applied first to interest due and payable at the time of payment and
then to principal.  Payments of interest must be made in such coin or currency
of the United States of America as at the time of payment is legal tender of the
payment of public and private debts or by wire transfer to an account specified
by Lender at least 10 days prior to the Maturity Date or by certified check made
payable to the Lender. Payments received after 5:00 p.m. New York time will be
treated as being received on the next banking day.  If any interest is paid on
this Note that is deemed to exceed the then-legal maximum rate, that portion of
the interest payment representing an amount in excess of the then-legal maximum
rate will be deemed a payment of principal and applied to the principal balance
of this Note.
 
6.           Default and Remedies.  If there shall be any Event of Default
hereunder (as defined below), at the option and upon the declaration of the
Lender, this Note shall accelerate and all principal and unpaid accrued interest
shall become due and payable.  The occurrence of any one or more of the
following prior to repayment in full or conversion, whichever comes first, shall
constitute an “Event of Default”:
 
(a)           if the full amount due under the Note, including outstanding
principal, accrued and unpaid interest and all other sums due thereunder, is not
received prior to the date when due;
 
(b)           the Borrower fails to discharge a material judgment rendered
against the Borrower within thirty (30) days;
 
 (c)           the Borrower files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or
 
 (e)           an involuntary petition is filed against the Borrower by a third
party (unless such petition is dismissed or discharged within sixty (60) days)
under any bankruptcy statute now or hereafter in effect, or a custodian,
receiver, trustee, assignee for the benefit of creditors (or other similar
official) is appointed to take possession, custody or control of any property of
the Borrower.


7.           Costs of Collection.  If at any time the indebtedness evidenced by
this Note is collected through legal proceedings or this Note is placed in the
hands of an attorney or attorneys for collection, Borrower hereby agrees to pay
all costs and expenses of collection (including reasonable attorneys’ fees)
incurred by the Lender in collecting or attempting to collect such indebtedness.

 
2

--------------------------------------------------------------------------------

 


8.           Governing Law.  This Note shall be governed by and construed under
the laws of Delaware as applied to agreements among Delaware residents made and
to be performed entirely within the state, without giving effect to conflicts of
laws principles. The parties hereby covenant and agree that any action brought
to enforce the terms of this Note shall be located in the state or federal
courts located in the State of Maryland.  The parties hereby consent to the
jurisdiction of such courts and waive any defense of an inconvenient forum and
any right of jurisdiction on account of the place of residence or domicile.  THE
BORROWER HEREBY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, SUIT
OR PROCEEDING RELATING TO SUCH MATTERS.


9.           No Waiver.  The delay or failure of Lender to exercise its rights
hereunder shall not be deemed a waiver thereof.  No waiver of any rights of the
Lender shall be effective unless in writing and signed by the Lender and any
waiver of any right shall not apply to any other right or to such right in any
subsequent event or circumstance not specifically included in such waiver.


10.         Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) one (1) day
after deposit with a nationally recognized overnight courier, specifying
next-day delivery, with written verification of receipt. All communications to
the Company or the Holder shall be sent to 4808 Moorland Lane, Suite 109,
Bethesda, MD 20814, or to such other address as the Company or Holder may
designate by ten (10) days advance written notice to the other parties hereto.
 
[SIGNATURE PAGE FOLLOWS]

 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed on its
behalf by its duly authorized officer as of the day and year first above
written.



 
ISRAEL GROWTH PARTNERS
ACQUISITION CORP.
     
By:
/s/ Craig Samuels
 
Name: Craig Samuels
 
Title: President and Chief Executive Officer


 
4

--------------------------------------------------------------------------------

 
